SOMERVILLE, J.
The Circuit Court erred in allowing the question propounded to the plaintiff as ,to the amount of damages, which, in his judgment, he had suffered by reason of the alleged trespass in breaking and entering his house and the removal of his furniture. The question involved not only the damage done to the furniture, and the value of what may have been proved to be lost, but also an estimate of any exemplary or punitive damages to which the witness thought himself entitled. His opinion as to this matter was not admissible.' — Montgomery & West Point R. R. Co. v. Varner, 19 Ala. 185; Ala. & Fla. R. R. Co. v. Burkett, 42 Ala. 83.
Reversed and remanded.